EXHIBIT I – WECT NEWS ARTICLE




  Case 5:20-cv-00123-FL Document 8-2 Filed 03/27/20 Page 1 of 3
3/27/2020                                                Wake County sheriff suspends purchase of pistol permits




                                                                                                                         

  COVID-19 IN THE CAPE FEAR: / positive cases continue to increase                                                        ×

mm vs .40 vs .45 Debate Ended - Video Makes 40% Change Caliber
ly Caliber Myths" Video: Watch This & See if Your CCW/CPL Handgun Choice Survives.                                 OPEN
cealedcarrycon dence.org




 NEWS
 Wake County sheri suspends purchase of pistol permits




 (Source: Pixabay)

 March 24, 2020 at 6:38 PM EDT - Updated March 24 at 7:31 PM
 RALEIGH, N.C. (WNCN) — Wake County Sheriff Gerald Baker announced Tuesday the temporary suspension of
 pistol purchase permits through April 30.

 The announcement does not affect residents who possess concealed carry renewal permits.

 “This decision does not limit anyone’s right to purchase a handgun,” said Wake County Sheriff Gerald Baker.
 “Over the past several weeks, our staff has been inundated with high volumes of permit applications that has
 made it impossible to process by law. This decision is not a violation of anyone’s Second Amendment Rights.
 Most importantly, this action will limit persons encountering one another during this time of State of
 Emergency, consistent with Governor Roy Cooper’s Executive Orders and that of Wake County Commissioner
 Greg Ford.”

 Baker also said North Carolina General Statutes 14-403 and 404 only requires the sheriff to issue a permit to
 purchase a rearm but sets no timeframe for when applications must be taken by the sheriff’s of ce.
                         Case 5:20-cv-00123-FL Document 8-2 Filed 03/27/20 Page 2 of 3
https://www.wect.com/2020/03/24/wake-county-sheriff-suspends-purchase-pistol-permits/                                     1/10
3/27/2020                                                Wake County sheriff suspends purchase of pistol permits




 Once the applications are received, the sheriff has 14 days to inform an applicant whether the permit will be
 granted or denied, according to a release.

 There are currently 755 applications pending. Part of the process requires that a background check be made of
 the applicant.

 This is conducted by the Wake County Clerk of Courts. Of cials say they currently do not have enough staff to
 keep up with the volume of applicants received by the sheriff’s of ce to statutorily meet the 14-day
 requirement.

 “With 290 people coming into the permits of ce per day, the Sheriff’s Of ce would not be able to meet the 14-
 day requirement,” added Baker.



 The suspension will allow staff and the Wake County Clerk of Courts to process the backlog of pending
 applications.

 Copyright 2020 WECT. All rights reserved.



                            TOP ARTICLES    1/5




                            First Alert Forecast: some spots will irt with 90 degrees
                                                                                                                   READ MORE




 Sponsored Stories




                         Case 5:20-cv-00123-FL Document 8-2 Filed 03/27/20 Page 3 of 3
https://www.wect.com/2020/03/24/wake-county-sheriff-suspends-purchase-pistol-permits/                                          2/10
